 


109 HRES 263 IH: Recognizing the Honorable Andrew L. Jefferson, Jr., on the occasion of the establishment of an endowment for trial advocacy called the 
U.S. House of Representatives
2005-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 263 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2005 
Ms. Jackson-Lee of Texas submitted the following resolution; which was referred to the Committee on the Judiciary
 
RESOLUTION 
Recognizing the Honorable Andrew L. Jefferson, Jr., on the occasion of the establishment of an endowment for trial advocacy called the Andrew L. Jefferson Endowment for Trial Advocacy at Texas Southern University’s Thurgood Marshall School of Law in Houston, Texas. 
 
Whereas this distinguished gentleman graduated from the University of Texas School of Law in 1959 and became a partner with Washington and Jefferson, Attorneys at Law, in Houston; he served as an assistant criminal district attorney for Bexar County, a chief assistant United States attorney for the Western District of Texas, and a trial counsel and labor relations counsel for Humble Oil & Refining Company; 
Whereas in 1970, Andrew Jefferson was appointed judge of the Court of Domestic Relations 2, Harris County, and in 1974, he was elected judge of the 208th District Court, Harris County; in 1975, he decided to re-enter the practice of law and is currently in private practice; 
Whereas Judge Jefferson was admitted to practice in the United States Court of Appeals for the Fifth Circuit, Sixth Circuit, and Eleventh Circuit and the Supreme Court of the United States; 
Whereas a longtime active committee member of the State Bar of Texas, he is also a Fellow of the Texas Bar Foundation and the American Bar Foundation and a member of the Texas Trial Lawyers Association; he was formerly a member of the Texas Constitutional Revision Commission; 
Whereas well known for his expertise in the legal field, Judge Jefferson has been a highly sought-after speaker throughout his career; he has been a frequent speaker at the Criminal Law Institute for the Houston Bar Association and the San Antonio Bar Association; he was a speaker for the National Bar Association’s convention and for the Family Law Institute; 
Whereas a highly respected individual, Judge Jefferson has been prominent in community organizations and activities throughout his life and is noted for his leadership and sound judgment; 
Whereas a former chairman of the board of the Houston Branch of the Federal Reserve Bank and of the Texas Southern University Foundation, he is a life member of the Houston Area Urban League and the National Association for the Advancement of Colored People; 
Whereas he has been the recipient of a number of awards, including the Anti-Defamation League National Torch of Liberty Award, the Forward Times Community Service Award, the League of United Latin American Citizens National Community Service Award, and the Community Service Award from La Raza; and 
Whereas an exemplary and distinguished gentleman, Judge Jefferson is beloved and respected by his many friends and the people of the legal community, and he deserves recognition for his outstanding career and accomplishments: Now, therefore, be it 
 
That the House of Representatives hereby commends Andrew L. Jefferson, Jr., on his achievements and extends congratulations to him on his selection as the First Endowed Chair of the Thurgood Marshall School of Law Trial Advocacy Program. 
 
